ORDER
This matter came before the Court on the joint Petition of the Attorney Grievance Commission of Maryland and Respondent to place the Respondent on indefinite suspension pending further order of this Court.
It is this 3rd day of January, 1990,
ORDERED, that Respondent, J. Glasgow Archer, Jr., be and he is hereby indefinitely suspended from the practice of law in the State of Maryland effective immediately, pending further order of this Court, and it is further
ORDERED that the Clerk of this Court shall strike the name of J. Glasgow Archer, Jr. from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Client’s Security Trust Fund and the clerks of all judicial tribunals in the State.